Citation Nr: 1705364	
Decision Date: 02/22/17    Archive Date: 02/28/17

DOCKET NO.  09-15 560	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to a total disability rating due to individual unemployability (TDIU) due to service-connected disabilities, to include on an extraschedular basis.  


REPRESENTATION

The Veteran represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Nicole L. Northcutt, Counsel

INTRODUCTION

The Veteran served on active duty from June 1993 to October 1995.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in June 2007 by a Regional Office (RO) of the Department of Veterans Affairs (VA), which denied an increased rating for a service-connected lumbar spine disability.  

In September 2010, the Veteran testified regarding his lumbar spine disability, and his related vocational impairment, before the undersigned Veterans Law Judge.  

In April 2011, the Board adjudicated the Veteran's lumbar spine increased rating claim and determined that the issue of entitlement to a TDIU had been raised as part and parcel of the lumbar spine disability increased rating claim on appeal and assumed jurisdiction of this claim per Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  As the TDIU claim required further development, the Board remanded this claim at this time and again in February 2016.  

The appeal is REMANDED to the agency of original jurisdiction.  VA will notify the Veteran if further action is required.


REMAND

As referenced above, the instant appeal seeking entitlement to a TDIU had its genesis in the Veteran's October 2006 lumbar spine disability increased rating claim.  Thus, the appeal period spans from this date to the present, the entirety of which the Veteran has been in receipt of no more than a 40 percent combined disability rating, thereby rendering him ineligible for consideration for a schedular TDIU.  See 38 C.F.R. § 4.16(a).  Nevertheless, the Veteran may qualify for TDIU consideration on an extraschedular basis during the portions of this appeal period in which he was either unemployed or marginally employed.  See 38 C.F.R. § 4.16(b).  

In that regard, statements from the Veteran indicate that he was self-employed, working 20-30 hours per week, at the beginning of this rating period until April 2008, when he underwent back surgery; that he was unemployed from April 2008 to July 2010; that he was self-employed and worked 10-15 hours per week from July 2010 to June 2011; and that sometime after this he resumed full time employment, working 12-13 hour days in 2015 and 8-9 hour days at the time of his March 2016 VA social work and industrial survey examination.  The date of the Veteran's return from marginal or part-time employment to full time employment is a necessary element of this appeal; thus, a more comprehensive and detailed work history should be requested from the Veteran.  

In February 2016, the Board remanded the issue to, in part, have the Veteran complete and return an updated VA Form 21-8940 (TDIU application).  Significantly, a substantially complete VA Form 21-8940 is required to establish entitlement to [TD]IU because it gathers relevant and indispensable information regarding the claimant's disabilities and employment and educational histories.  VBA Manual M21-1, IV.ii.2.F.2.b.  A reason for denying TDIU claims includes a failure to cooperate with development, such as failing to return a completed VA Form 21-8940 when requested.  Id. at IV.ii.2.F.4.k.

Thereafter, if it is determined that the Veteran's service-connected disabilities preclude substantially gainful employment (including limited to marginal employment) at any time during the appeal period, the Veteran's claim seeking a TDIU should be referred to the VA Under Secretary for Benefits or VA Director of Compensation Service (Director) in order to obtain an initial determination as to whether the Veteran's service-connected back and bilateral knee disabilities precluded him from obtaining and maintaining gainful employment during the periods of this appeal where the Veteran was either unemployed or marginally employed.  See Wages v. McDonald, 27 Vet. App. 233(2015) (Board is not authorized to award extraschedular TDIU prior to obtaining the Director's decision).

Accordingly, the case is REMANDED for the following actions:

1.  Request that the Veteran provide a detailed current accounting of his work history, dating from October 2006 to the present, including by completing and returning an updated VA Form 21-8940.

2.  Then, if it is determined that the Veteran's service-connected disabilities preclude substantially gainful employment (including limited to marginal employment) at any time during the appeal period, refer the claim of entitlement to a TDIU on an extraschedular basis to the Under Secretary for Benefits or the Director, Compensation Service pursuant to 38 C.F.R. §4.16(b) for consideration for entitlement to a TDIU during those periods during the Veteran's work history from October 2006 to the present in which the Veteran was either unemployed or marginally employed.  

3.  Finally, readjudicate the appeal.  If the full benefit sought (i.e. the award of a TDIU throughout the entire rating period) remains denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for 

Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.





_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).

